Title: Timothy Pickering to Bartholomew Dandridge, Jr., 30 December 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            Department of State Decr 30. 1795.
          
          Colo. Pickering incloses to Mr Dandridge a memorandum of the Director of the Mint, of copper he has purchased; for the payment of which Mr Dandridge will be so good as to make out an order in the usual form, & present it to the President for his approbation & signature.
          6495 lbs. at 2/4 amount to Dollars 2020 67/100.
        